t c memo united_states tax_court mark robert ohde and rose m ohde petitioners v commissioner of internal revenue respondent docket no filed date floyd m sayre iii for petitioners susan k bollman nancy m gilmore and david a indek for respondent memorandum findings_of_fact and opinion lauber judge the internal_revenue_service irs or respondent deter- mined for petitioners’ taxable_year a deficiency of dollar_figure and an accuracy- related penalty of dollar_figure under sec_6662 after concessions the issues for decision are whether petitioners are entitled to a noncash charitable_contribution_deduction of dollar_figure as opposed to the deduction of dollar_figure that the irs allowed and are liable for the accuracy-related_penalty we resolve both issues in respondent’s favor findings_of_fact the parties filed a stipulation of facts with accompanying exhibits that is incorporated by this reference petitioners resided in west virginia when they petitioned this court petitioners filed a timely form_1040 u s individual income return for on schedule a itemized_deductions they claimed on line a charitable 1all statutory references are to the internal_revenue_code code in effect for the tax_year at issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar 2petitioners conceded at trial that they had failed to report a dollar_figure taxable re- fund of state_income_tax in the notice_of_deficiency the irs determined that peti- tioners had failed to substantiate a cash charitable_contribution of dollar_figure and a dollar_figure charitable_contribution carryover from to petitioners put on no evidence concerning these issues at trial and did not address them in their post- trial brief they are therefore deemed to have conceded respondent’s disallow- ance of both claimed deductions see 121_tc_308 holding that arguments not addressed in post-trial brief may be considered abandoned 87_tc_56 find- ing concession by failure to argue contribution deduction of dollar_figure for gifts to charity other than by cash or check the irs disallowed all but dollar_figure of this deduction petitioners allege that during they donated more than big_number distinct items of property to goodwill industries goodwill in frederick maryland goodwill is a charitable_organization tax exempt under sec_501 peti- tioners allegedly made dozens of separate trips from their home in shepherdstown west virginia to deliver these items to goodwill in terms of claimed dollar value roughly half of petitioners’ alleged gifts consisted of clothing and accessories in this category petitioners during allegedly gave goodwill among other things big_number items of boys’ clothing items of girls’ clothing items of men’s clothing and items of women’s clothing in the furniture category petitioners allegedly gave goodwill among other things chairs lamps bookshelves desks chests of draw- ers bedframes and filing cabinets and they allegedly gave goodwill big_number books we did not find petitioners’ testimony on any of these points credible for each delivery petitioners received from goodwill a one-page printed re- ceipt each receipt stated that goodwill had received items in one or more of the following categories clothing shoes media furniture or household_items the receipts did not further describe any of the items and did not indicate how many items in any category were received nor did the receipts include any indication as to the items’ condition the receipts did state goodwill does not return goods or services in exchange for donations of property at trial petitioners produced a spreadsheet generated by the turbotax itsdeductible program this spreadsheet listed the types of items petitioners allegedly delivered to goodwill on each of the trips eg boy’s socks coffee cups or men’s shirts the number of items of each type allegedly delivered and the quality of each item for every one of the big_number items the quality is listed as high this spreadsheet was not prepared contemporaneously with the alleged gifts and petitioners supplied no contemporaneous_records to support the entries on this spreadsheet we did not find petitioners’ testimony on these points credible for each of the trips petitioners’ spreadsheet shows a total dollar value for all items allegedly delivered on that trip these dollar values range from a low of dollar_figure to a high of dollar_figure but the spreadsheet does not show a dollar value for any individual item there is no credible_evidence in the record to establish the fair_market_value of any of the big_number individual items petitioners likewise sup- plied no evidence to establish their cost_basis in any of these items petitioners included in their post-trial brief a new spreadsheet that linked purported dollar values to the individual items there is no evidence to establish how petitioners determined these supposed dollar values we will use these pur- ported dollar values for the sole purpose of estimating how similar items of prop- erty might be aggregated for charitable_contribution purposes category amount clothing and accessories books music furniture toys gaming bedding linens kitchen items electronic equipment baby items lawn patio sporting goods health beauty pet supplies luggage tools musical instruments total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number petitioners claimed large deductions for charitable_contributions of property not only for but also for years before and after for they claimed deductions in the aggregate amount of dollar_figure for noncash charitable_contributions for they claimed deductions in the aggregate amount of dollar_figure for noncash charitable_contributions petitioners testified on cross- examination that the items they allegedly donated to goodwill in these years were generally similar to the types of items they allegedly donated during the irs issued petitioners a timely notice_of_deficiency for that dis- allowed for lack of substantiation dollar_figure of their claimed deduction the irs also determined an accuracy-related_penalty petitioners timely sought redetermi- nation in this court i burden_of_proof opinion the irs’ determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving those determinations erro- neous rule a 290_us_111 deductions are a matter of legislative grace taxpayers must demonstrate their entitlement to deductions allowed by the code and substantiate the amounts of claimed deduc- tions 503_us_79 sec_1_6001-1 income_tax regs in certain circumstances the burden_of_proof on factual issues may shift to respondent see sec_7491 petitioners have not provided credible 3petitioners filed their petition as a small_tax_case see sec_7463 rule by order dated date we removed the s designation evidence on the relevant factual issues and they have not maintained all records required by the code see id para b the burden_of_proof thus remains on them ii charitable_contributions a statutory framework sec_170 allows as a deduction any contribution made within the taxable_year to a charitable_organization sec_170 c such deductions are allow- able only if verified under regulations prescribed by the secretary sec_170 see sec_1_170a-13 income_tax regs the nature of the required substantiation depends on the size of the contribution and on whether it is a gift of cash or prop- erty for all contributions of property the taxpayer must maintain reliable written records with respect to each item donated these records must include the name of the donee the date and location of the contribution and a description of the property in detail reasonable under the circumstances including the value of the property sec_1_170a-13 a - c income_tax regs the taxpayer must also maintain records to establish the fair_market_value of the property at the time the contribution was made and the method utilized in determining the fair_market_value id subdiv ii d for all contributions valued at dollar_figure or more the taxpayer must obtain a contemporaneous written acknowledgment cwa from the donee sec_170 the cwa must include among other things a description but not value of any property other than cash contributed id subpara b i in the absence of a cwa meeting the statute’s requirements n o deduction shall be al- lowed id subpara a additional substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure sec_170 still more rigorous substantiation requirements are imposed for contributions of property with a claimed value exceeding dollar_figure id subpara c similar items of property must be aggregated in determining whether gifts exceed the dollar_figure and dollar_figure thresholds see id subpara f for purposes of determining thresholds under this paragraph property and all similar items of property donated to or more donees shall be treated a sec_1 property the term similar items of property is defined to mean property of the same generic category or type such as cloth- ing jewelry furniture electronic equipment household appliances toys or kitchenware sec_1_170a-13 income_tax regs see kunkel v com- missioner tcmemo_2015_71 109_tcm_1379 smith v com- missioner tcmemo_2014_203 108_tcm_384 for contributions of property valued in excess of dollar_figure the taxpayer must include with his return a description of such property and such other information as the secretary may require sec_170 the secretary has prescribed regulations requiring that the taxpayer maintain records establishing t he manner of acquisition of the property eg by purchase gift or inheritance the approxi- mate date of the property’s acquisition and the cost or adjusted_basis of the prop- erty sec_1_170a-13 income_tax regs see gaerttner v commissioner tcmemo_2012_43 103_tcm_1223 for contributions of property other than publicly_traded_securities or simi- lar items of property valued in excess of dollar_figure the taxpayer must obtain a qualified_appraisal of such property sec_170 he must also attach to his return a fully completed appraisal_summary see sec_1_170a-13 income_tax regs the irs has prescribed form_8283 to be used as the appraisal_summary costello v commissioner tcmemo_2015_87 109_tcm_1441 b analysis petitioners contend that they donated to goodwill during more than big_number items of property with a fair_market_value of at least dollar_figure they have failed woefully to satisfy the substantiation requirements for these alleged gifts contributions generally for all contributions a taxpayer must maintain reliable records that include among other things a description of the property in detail reasonable under the circumstances including the value of the property sec_1_170a-13 income_tax regs the taxpayer must also maintain records to establish the fair_market_value of the property at the time the contribution was made and the method utilized in determining the fair_market_value id subdiv ii d petitioners did not maintain contemporaneous_records establishing any of these facts we did not find their subsequently generated turbotax spreadsheet credible in any event that spreadsheet did not show an individual value for any of the items only an aggregate figure for the thousands of items allegedly deliv- ered to goodwill on a particular trip many of those aggregate dollar figures are suspect on their face contributions of dollar_figure or more on each trip to goodwill petitioners contributed_property with an alleged value ranging from dollar_figure to dollar_figure they were thus required to secure cwas for 4on four occasions petitioners allegedly delivered to goodwill items with an aggregate value of exactly dollar_figure on three occasions they allegedly delivered items with an aggregate value of dollar_figure on two occasions a week apart they al- legedly delivered items with an aggregate value of dollar_figure these gifts sec_170 a cwa must include among other things a description but not value of any property other than cash contributed and a statement as to whether the donee provided any goods or services in exchange for the gift id subpara b the receipts supplied by goodwill satisfy the latter requirement but not the former the receipts do not describe the specific items contributed or indicate the number of items of any particular type rather they simply state that the items delivered allegedly numbering in the thousands fell into one or more of five general categories clothing shoes media furniture or household_items this is not an adequate description of any property contributed for purposes of sec_170 contributions exceeding dollar_figure similar items of property must be aggregated for purposes of determining whether a contribution exceeds the dollar_figure threshold id para f petitioners’ failure to maintain adequate_records makes it impossible to perform this exercise precisely on the basis of admissions in petitioners’ post-trial brief however we estimate that they made alleged contributions aggregating in excess of dollar_figure for categories of items see supra p these categories cover of the total alleged contributions by value for noncash contributions in excess of dollar_figure taxpayers are required to maintain reliable written records showing the approximate date the property was acquired and the manner of its acquisition a description of the property in detail reasonable under the circumstances the cost or other basis of the prop- erty the fair_market_value of the property at the time it was contributed and the method used in determining its fair_market_value sec_170 sec_1_170a-13 and d i a and b income_tax regs petitioners kept no contemporaneous_records to establish any of these things no deduction is allowed for any contribution of clothing or a household item unless such property is in good used condition or better sec_170 the term ‘household items’ includes furniture furnishings elec- tronics appliances linens and other similar items id subpara d i most of the items petitioners allegedly donated consisted of clothing furniture electronic appliances linens and other household_items see supra pp although pe- titioners’ turbotax spreadsheet stated that the condition of all big_number items was high they offered no credible_evidence to support this assertion for all these reasons petitioners have not satisfied the substantiation requirements for donations of property valued in excess of dollar_figure contributions exceeding dollar_figure similar items of property must be aggregated for purposes of determining whether a contribution exceeds the dollar_figure threshold sec_170 petition- ers’ failure to maintain adequate_records makes it impossible to perform this exer- cise precisely on the basis of admissions in petitioners’ post-trial brief however we estimate that they made alleged contributions aggregating in excess of dollar_figure for four categories of items see supra p these categories cover of the total alleged contributions by value for contributions valued in excess of dollar_figure the taxpayer must satisfy the substantiation requirements discussed previously and must also obtain a qualified_appraisal of the items and attach to his tax_return a fully completed appraisal_summary on form_8283 noncash charitable_contributions see sec_170 sec_1_170a-13 income_tax regs petitioners did not obtain an appraisal of any kind much less a qualified_appraisal for any of the items al- 5the requirement that the taxpayer establish that property was in good used condition or better does not apply if he includes with his return a qualified ap- praisal with respect to the property sec_170 petitioners did not obtain or include with their return a qualified_appraisal see infra p though they attached to their return several forms these forms were not executed by the donee organization or by an appraiser as is required for contributions valued in excess of dollar_figure in sum petitioners have not satisfied any of the substantiation requirements that apply to their alleged charitable gifts we thus sustain the irs’ determination that dollar_figure of their claimed dollar_figure deduction must be disallowed iii accuracy-related_penalty the code imposes a penalty upon the portion of any underpayment attributable to among other things negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to com- ply with the tax laws and disregard includes any careless reckless or inten- tional disregard sec_6662 negligence also includes any failure to keep ade- quate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs see 139_tc_19 with respect to an individual taxpayer’s liability for a penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that impo- sition of a penalty is appropriate 116_tc_438 once the commissioner meets his burden of production the taxpayer bears the burden of proving that the irs’ determination is incorrect ibid see rule a welch v helvering u s pincite we find that respondent has satisfied his burden of production by showing that petitioners failed to keep adequate_records see sec_1_6662-3 income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and that he acted in good_faith with respect to the underpayment the decision as to whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs circumstances that may signal reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer ibid 6petitioners did not allege in their petition or at trial or in their post-trial brief that the accuracy-related_penalty at issue was not personally approved in writing by the immediate supervisor of the individual making the penalty determination see sec_6751 that issue is therefore deemed conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded cf lloyd v commissioner tcmemo_2017_60 at n deeming similarly conceded any sec_6751 challenge to assessable_penalties in a sec_6330 levy case petitioners’ assertion that they donated more than big_number items to goodwill in a single year is implausible on its face and was unsupported by any credible testimony or other reliable evidence they kept no contemporaneous_records es- tablishing the number of items actually donated or the values of such items they do not contend that they relied on the advice of a competent tax professional in claiming a charitable_contribution_deduction of dollar_figure we find that petitioners were negligent in preparing their return and that no portion of their underpayment met the reasonable_cause exception we will accordingly sustain respondent’s imposition of the sec_6662 penalty to reflect the foregoing decision will be entered for respondent
